DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moteki et al. (US 7,116,037) in view of Wu (US 9,341,248) and Matsuto et al. (US 2019/0097492).
Regarding Claim 1, Moteki discloses a rotary-to-linear motion converter (see Abstract) comprising: 
A drive portion (520) including a vibrating portion (502) vibrating by a piezoelectric body (222) and a convex portion (523) coupled to the vibrating portion (see Fig. 15, showing coupling through element 521).
A housing (555, 556).
A rotating member (501) including a first screw portion (see Col. 28 Lines 20-24, disclosing that the rotating member has a shaft 514 that can be an externally threaded shaft that forms a ball screw arrangement) and a driven surface (512) that contacts the convex portion (see Fig. 15) and that receives driving force of the drive portion (see Col. 28 Lines 47-54; see also Col. 29 Lines 19-29), the rotating member pivoting around an axial center (see Fig. 15, the axial center running through the axis of the shaft 514) relative to the housing (see Fig. 15; see also Col. 29 Lines 19-29).
A linearly moving member including a second screw portion threadably engaging with the first screw portion (see Col. 28 Lines 20-24, disclosing a ball screw arrangement; accordingly the Examiner notes that it is well known that a ball screw arrangement necessarily includes a ball screw shaft and a ball nut, and therefore the ball nut would be considered the moving member and the ball nut would have the second screw portion threadably engaging with the first screw portion).
Moteki does not disclose a first restricting portion that restricts rotation of the linearly moving member. However, Wu teaches providing a rotary-to-linear motion converter (see Abstract) having a drive portion (2) and a linearly moving member (200) that are coupled to one another via a threaded connection (see Fig. 1). Where a first restricting portion (42) that is disposed at a housing (40, 41) (see also Figs. 1 and 3, showing that restricting portion 42 couples to the housing and forms a side cover) and that restricts rotation of the linearly moving member (see Fig. 3, showing that based on the shape of the 
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the restriction portion would improve the actuation of the rotary-to-linear motion convert by isolating movement of the linearly moving member to be purely linear, this would further reduce stress exerted on an external component attached to the linearly moving member by removing any twisting movement between the two components.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rotary-to-linear motion converter disclosed in Moteki with a restricting portion that serves as a linear guide as taught in Wu to improve operation of the rotary-to-linear converter by isolating the movement of the output (i.e. linearly moving member) to be a purely linear movement.
	The Combination does not suggest that the first screw portion has a tube shape. However, Matsuto teaches providing a rotary-to-linear motion converter with a first screw portion having a tube shape (see Fig. 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that having an at least partially hollow rotary member, such as the first screw portion, would provide numerous benefits to the rotary-to-linear motion converter, such as reducing the amount of material required to produce the rotary member, thereby decreasing both the material cost of manufacturing the rotary-to-linear motion convertor and reducing the overall weight of the rotary-to-linear motion converter.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rotary-to-linear motion converter suggested by the Combination with a tube shaped first screw portion as taught in Matsuto to reduce the amount 
Regarding Claim 2, Moteki further discloses the rotary-to-linear motion converter according to claim 1, wherein the driven surface is orthogonal to the axial center (see Fig. 15, showing that the driven surface extends from shaft 514 perpendicular to the shaft), and the vibrating portion and the convex portion are arranged in a direction parallel to the axial center (see Fig. 15, showing that the vibration portion and the convex portion are arranged in a direction parallel to the axial center and radially offset from the axial center).
Regarding Claim 4, Moteki further discloses the rotary-to-linear motion converter according to claim 1, further comprising: a base (555) supporting the rotating member (see Fig. 15); and a bearing (566) positioned between the rotating member and the base (see Fig. 15).
Regarding Claim 5, Moteki does not disclose that the bearing of the rotary-to-linear motion converter according to claim 4 is a thrust bearing. However, Matsuto teaches providing a rotary-to-linear actuator with a thrust bearing in the form of a needle bearing (47) to support a drive portion (41) against a load in a thrust direction of the thrust bearing along the axial center of the drive portion (see Fig. 1 and [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rotary-to-linear actuator disclosed in Moteki with a thrust bearing to support the drive portion against an axial load as taught in Matsuto to improve the “operation accuracy and durability life of the output member” of the actuator by suppressing any moment loads applied to the drive portion (see Matsuto [0013]).
Regarding Claim 6, Moteki further discloses the rotary-to-linear motion converter according to claim 1, further comprising a second restricting portion (556B) restricting displacement of the rotating .

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.
Page 6 Lines 10-13: Applicant argues that it would be impossible to configure the output shaft 514 of Moteki to have a tube shape in order to drive the lens to move. This is not persuasive. Nothing disclosed in Moteki would prevent providing a tube shaped shaft, as set forth above in the Matsuto reference. Matsuto in Fig. 1, shows that a tube shaped shaft having external threads can be hollow.
Page 7 Lines 1-10: Applicant argues that the cover 42 of Wu would not restriction rotational of the transmission rod assembly 2 since the mechanical rotation conversion assembly 3 has converted a rotation motion provided by the driver 1 into a linear motion and transmits the linear motion to the transmission rod assembly 2 for a linear transmission, and that there is no rotation movement of the transmission rod assembly 2. This is not persuasive. In Wu the mechanical rotation conversion assembly is merely a worm and worm gear, and accordingly is converting rotational movement into rotational movement at a different rotational speed. The transmission rod assembly 2 in the form of a screw shaft will rotate due to this connection. Rotational movement is converted to linear movement by the transmission part 20 which is in the form of a nut. The rotational movement of the screw will tend to cause the transmission part to rotate as well. However, as can be seen in Figs. 2 and 3, the cover 42 and housing are bolted together, and would restrict rotation of the transmission part. This restriction of rotational movement of the transmission part (i.e. nut) is what allows the rotation of the transmission rod assembly (i.e. lead screw) to cause linear and not rotational movement of the transmission part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658